Case 1:17-cr-00101-LEK Document 932 Filed 02/26/20 Page 1 of 2        PageID #: 7847

                                        MINUTES


 CASE NUMBER:            CRIMINAL NO. 17-00101-1 LEK
 CASE NAME:              USA vs. (01) Anthony T. Williams
 ATTYS FOR PLA:          Gregg Paris Yates
                         Kenneth M. Sorenson
 ATTYS FOR DEFT:         Anthony T. Williams, Pro se
                         Lars R. Isaacson (Stand-by)

      JUDGE:       Leslie E. Kobayashi         REPORTER:       Debra Read

      DATE:    2/26/2020                   TIME:          8:30 AM - 02:15 PM
                                         th
COURT ACTION: EP: Further Jury Trial - 14 day as to Defendant (01) Anthony T.
Williams held.

Defendant (01) Anthony T. Williams present in custody.

12 Jurors and 2 Alternates present.

Defendant Witnesses:
13) Defendant, (01) Anthony T. Williams (...C, RD)

Defendant’s Exhibits Admitted:
2232, 2233, 2234, 2087 (pages: 9-11, 12, 13-21, 25-33), 2028

Government’s Exhibits Admitted:
873, 872, 868, 801, 821, 822

Defense Rests.

Defense objections noted for the record.

Government presents rebuttal witnesses.

Government’s Rebuttal Witnesses:
1) James Spota (D, C)
2) Laurice Otsuka (D, C)

Government Rests.

Jury excused for the day at 2:10 p.m.
Case 1:17-cr-00101-LEK Document 932 Filed 02/26/20 Page 2 of 2             PageID #: 7848

Discussion held regarding Jury instructions, verdict form, redacted Indictment and
procedures for closing arguments.

Any objections by the parties to the proposed Jury Instructions, Verdict form or redacted
Indictment are to be submitted by 12Noon on Thursday 2/27/2020.

Defendant’s Oral Motion for Judgment of Acquittal to be refiled for consideration. Noted.

Defendant (01) Anthony T. Williams remanded to the Custody of the U.S. Marshal
Service.

Further Jury Trial-Day 15, SET for Monday March 2, 2020 at 9:00 a.m. before
Honorable Leslie E. Kobayashi.


Submitted by: Agalelei F. Elkington, Courtroom Manager
